DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-19 are objected to because of the following informalities:  
Claim 18 recites “the first axis,” for which there is no antecedent basis. It is believed this should be changed to “a first axis.”
Claim 19 recites “the at least one axis,” for which there is no antecedent basis. It is believed this should be changed to “the first axis.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5, 14, 17 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2014/0064655 A1) (from IDS).
Regarding claim 2, Nguyen discloses a head mounted display system comprising: an eyepiece (see Fig. 3) comprising a waveguide (Fig. 8: 1402 – waveguide); and an image injection device configured to direct a multiplexed light stream into the waveguide (Fig. 8: 120 – microdisplay, 122 – lens, 160 – polarization state generator), the multiplexed light stream comprising a plurality of light streams, wherein the plurality of light streams comprises a first stream of light having a different wavelength and a different polarization than a second stream of light (see Fig. 8, light exiting PSG 160), wherein the waveguide comprises wavelength and polarization selective in-coupling optical elements (Fig. 4: 144 – diffraction grating; see also Fig. 8, paras [0057] & [0062]: waveguides may be matched to different wavelengths, & only E-polarized light may be capable of being coupled into a waveguide)  wherein the in-coupling optical elements are configured to selectively in-couple the first stream of light while being transmissive to the second stream of light (see Fig. 8).  
Regarding claim 3, Nguyen discloses the waveguide is part of a stack of waveguides (Fig. 8), wherein the stack of waveguides includes a second waveguide comprising in- coupling optical elements configured to selectively in-couple a second of the streams of light while being transmissive to one or more other streams of light (Fig. 8: 1401 – waveguide; para [0057]: waveguide 1401 may be tuned to red light λ1) (it would be understood by an ordinarily skilled artisan that waveguide 1401 would be transmissive to blue light λ2), wherein the in-coupling optical elements of the waveguide are configured to transmit at least one of the streams of light to the in- coupling optical elements of the second waveguide (see Fig. 8: light of wavelength λ1 and polarization state M is transmitted through waveguide 1402 to waveguide 1401).  
Regarding claim 5, Nguyen discloses the in-coupling optical elements overlap, as viewed from an output end of the image injection device (see, e.g., Fig. 15).  
Regarding claim 14, Nguyen discloses the in-coupling optical elements are disposed on a surface of the waveguide (see Fig. 5 & para [0035]).  
Regarding claim 17, Nguyen discloses the waveguide comprises out- coupling elements (Fig. 4: 148 – exit diffraction grating) configured to output the in-coupled first stream of light propagating in the waveguide (see Fig. 4).  
Regarding claim 21, Nguyen discloses the image injection device comprises a light modulating device (para [0032]: “microdisplay 120 can be implemented in using a transmissive projection technology where the light source is modulated by optically active material, backlit with white light”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bradski et al. (US 2015/0178939 A1) (from IDS).
The applied reference has a common applicant and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Nguyen and Bradski disclose optical displays. Therefore, they are analogous art.
Regarding claim 4, Nguyen neither teaches nor suggests at least some of the waveguides of the stack of waveguides output light with different levels of wavefront curvature than some other waveguides of the stack of waveguides.
However, Bradski discloses a system in which at least some waveguides of a stack of waveguides output light with different levels of wavefront curvature than some other waveguides of the stack of waveguides (Fig. 10 & para [0108]). Among the benefits of this configuration includes improving the three-dimensional perception for a viewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen such that at least some of the waveguides of the stack of waveguides output light with different levels of wavefront curvature than some other waveguides of the stack of waveguides, as taught by Bradski, in order to improve the three-dimensional perception for a viewer.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claim 6, the above embodiment of Nguyen neither teaches nor suggests the image injection device is configured to output light of four different colors. 
However, in a second embodiment, Nguyen discloses a head up display comprising an image injection device configured to output light of four different colors (see Fig. 12 & para [0073]: microdisplay 120 emits discrete wavelength bands λ1, λ2, λ3, & λn). Among the benefits of this configuration includes providing a color display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the above embodiment of Nguyen such that the image injection device is configured to output light of four different colors, as taught in the second embodiment of Nguyen, in order to provide a color display.
Regarding claim 7, Nguyen discloses the stack of waveguides comprises a group of four waveguides, wherein each waveguide of group of four waveguides is configured to in-couple light of a different color (Fig. 12 & para [0073]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Yalov (US 2010/0302644 A1).
Nguyen and Yalov disclose optical displays. Therefore, they are analogous art.
Regarding claim 8, Nguyen neither teaches nor suggests at least one lens structure outside of the waveguides, the lens structure configured to modify a wavefront curvature of light outputted by one or more of the waveguides.
However, Yalov discloses a system comprising at least one lens structure (Fig. 9B: 130 – vision correction device; para [0129]) outside of a waveguide (Fig. 9B: 302 – optical relay device), the lens structure configured to modify a wavefront curvature of light outputted by the waveguide (para [0129]: corrective lenses). Among the benefits of this modification includes allowing use of the system by an individual requiring corrective lenses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen by providing at least one lens structure outside of the waveguides, the lens structure configured to modify a wavefront curvature of light outputted by one or more of the waveguides, as taught by Yalov, in order to allow use of the system by an individual requiring corrective lenses.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Yalov, further in view of Willey et al. (US 2013/0070198 A1).
Nguyen and Yalov disclose optical displays, and Willey discloses spectacles usable with an optical display. Therefore, they are analogous art.
Regarding claim 9, Nguyen and Yalov neither teach nor suggest the lens structure is electro-active.
However, Willey discloses a system comprising an electro-active lens structure (see Fig. 6 & paras [0041]). Among the benefits of this modification allows a vision correction function to be turned on or off as required by a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen and Yalov such that the lens structure is electro-active, as taught by Willey, in order to allow a vision correction function to be turned on or off as required by a user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al in view of Robbins et al. (US 8,233,204 B1) (from IDS).
Nguyen and Robbins disclose optical displays. Therefore, they are analogous art.
Regarding claim 10, Nguyen neither teaches nor suggests the in-coupling optical elements are switchable between transmissive and actively light redirecting states.
However, Robbins discloses a system in which in-coupling optical elements (Fig. 7: 702 – diffractive elements) are switchable between transmissive and actively light redirecting states (Abstract: “Each of the diffractive elements… is configured to switch between on and off states. One of the states is for diffracting light and the other state for allowing light to pass through”). Among the benefits of this configuration includes improving the quality of the display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of Nguyen such that the in-coupling optical elements are switchable between transmissive and actively light redirecting states, as taught by Robbins, in order to improve the quality of the display.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Noda et al. (US 2006/0120247 A1) (from IDS).
Nguyen and Noda disclose displays. Therefore, they are analogous art.
Regarding claim 15, Nguyen neither teaches nor suggests the image injection device is configured to simultaneously provide all of the light streams of the plurality of light streams to the waveguide.  
However, Noda discloses a device in which an image injection device is configured to simultaneously provide all of the light streams of a plurality of light streams to a waveguide (para [0215]: “different light emission wavelengths emit light simultaneously”). Among the benefits of this modification includes ensuring a bright image (para [0215]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen such that the image injection device is configured to simultaneously provide all of the light streams of the plurality of light streams to the waveguide, in order to improve image brightness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Zalevsky et al. (US 2007/0273957 A1) (from IDS).
Nguyen and Zalevsky disclose displays. Therefore, they are analogous art.
Regarding claim 16, Nguyen neither teaches nor suggests the image injection device is configured to provide at least some of the light streams of the plurality of light streams to the waveguide at different times.  
However, Zalevsky discloses a system in which an image injection device is configured to provide at least some of the light streams of a plurality of light streams to a waveguide at different times in order to reduce heating (para [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen such that the image injection device is configured to provide at least some of the light streams of the plurality of light streams to the waveguide at different times, as taught by Zalevsky, in order to reduce heating.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Pockett et al. (US 2010/0277803 A1, from IDS).
Nguyen and Pockett disclose optical displays. Therefore, they are analogous art.
	Regarding claim 18, Nguyen neither teaches nor suggests a first group of light redirecting elements configured to increase dimensions of an eyebox along a first axis.  
	However, Pockett discloses a system comprising a first group of light redirecting elements (Fig. 2: 14 – intermediate grating) configured to increase dimensions of an eyebox along a first axis (para [0060]). Among the benefits of this configuration includes ensuring a displayed image is sufficiently large to be viewed.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen by providing a first group of light redirecting elements configured to increase dimensions of an eyebox along a first axis, as taught by Pockett, in order to ensure the displayed image is sufficiently large to be viewed.
	Regarding claim 19, Nguyen and Pockett disclose the out-coupling elements comprise a second group of light redirecting elements (Pockett Fig. 2: 16 – output grating) configured to receive light from the first group of light redirecting elements and to increase dimensions of the eyebox along an axis that is orthogonal to the first axis (para [0060]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Takeda et al. (US 2013/0235440 A1) (from IDS).
	Nguyen and Takeda disclose optical displays. Therefore, they are analogous art.
	Regarding claim 20, Nguyen neither teaches nor suggests the image injection device is a scanning optical fiber.
	However, Takeda discloses a system in which an image injection device is a scanning optical fiber (see Fig. 8 & para [0070]: “the optical fiber FB extends from an ear EA side to the nose NS side through the periphery of the eye EY along the face shape of a wearer to connect the combined-light forming unit 511a present on the ear EA side and the scanning optical system 512 present in the periphery of the nose NS"). Among the benefits of this configuration includes allowing the weight of the device to be spread out (para [0018]: "it is possible to disperse the weight of the entire device").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen such that the image injection device is a scanning optical fiber, as taught by Takeda, in order to allow the weight of the device to be spread out.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 10-13, 17-18 & 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 5-8 & 12-16 of U.S. Patent No. 10,254,454 (from IDS). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 correspond with claims 1 & 14 of the ‘454 patent.
Claim 3 corresponds with claim 2 of the ‘454 patent.
Claims 10-13 correspond with claims 5-8 of the ‘454 patent, respectively.
Claims 17-18 correspond with claims 15-16 of the ‘454 patent, respectively.
Claims 20-21 correspond with claims 12-13 of the ‘454 patent, respectively.
Claims 2-3, 9-13 & 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-16, 18-19, 22-24, 27, 29-34, 37-46 & 48-57 of U.S. Patent No. 10,948,642 (from IDS). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 corresponds with claims 1, 6-7, 13, 18-19, 23-24, 27 & 33 of the ‘642 patent.	Claim 3 corresponds with claims 2, 36, 40 & 44 of the ‘642 patent.
Claim 10 corresponds with claims 5 & 22 of the ‘642 patent.
Claim 11 corresponds with claims 6 & 23 of the ‘642 patent.
Claim 12 corresponds with claims 7 & 24 of the ‘642 patent.
Claim 13 corresponds with claims 1 & 19 of the ‘642 patent.
Claim 15 corresponds with claims 9, 29, 38, 42, 46, 50, 53 & 56 of the ‘642 patent.
Claim 16 corresponds with claims 10, 30, 39, 43, 51, 54 & 57 of the ‘642 patent.
Claim 17 corresponds with claims 14, 34, 37, 41, 45, 48-49, 52 & 55 of the ‘642 patent.
Claim 18 corresponds with claim 15 of the ‘642 patent.
Claim 19 corresponds with claim 16 of the ‘642 patent.
Claim 20 corresponds with claims 11 & 31 of the ’642 patent.
Claim 21 corresponds with claims 12 & 32 of the ‘642 patent.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim. These claims additionally require resolution of the double patenting rejections set forth above.
	Claim 11 is allowable for at least the reason “the in-coupling optical elements comprise meta-surfaces,” as set forth in the claimed combination.  
Claims 12 is allowable for at least the reason “the in-coupling optical elements comprise metamaterials,” as set forth in the claimed combination.
	Claim 13 is allowable for at least the reason “the in-coupling optical elements comprise PBPE structures,” as set forth in the claimed combination.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872